DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/22 has been entered.
Response to Amendment
This Office Action is in response to amendments filed on 05/19/2022, wherein Claims 1, 4, 6, 8, 10, 12, 14, 16 and 17 were amended, claims 2, 5, 7, 9, 11, 13, 15, 18, 20, 22 were cancelled and claims 24-30 were added. 
Response to Arguments
The 112b and 112d rejections made in the previous office action have been withdrawn, in view of the amended claims, and the remaining issues have been addressed below. 
Applicant’s arguments filed 05/19/2022 in Page 12 with respect to the rejection(s) of claim 10 under 102(a)(1) as being anticipated by Conrad (US2019/0008346) have been considered but are moot because the new ground of rejection due to the amended claims does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new rejection below. 
Applicant’s arguments filed 05/19/2022 in page 13 with respect to the rejection(s) of claim 17 under 102(a)(1) as being anticipated by Conrad (US2019/0008346) have been considered but are moot because the new ground of rejection due to the amended claims does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments filed 05/19/2022 in page 14 with respect to the rejection(s) of claim 1 under 102(a)(1) as being anticipated by Han (US2011/029719) have been considered but are moot because the new ground of rejection due to the amended claims does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments filed 05/19/2022 in Page 17, with respect to the rejection(s) of claim(s) 10 under 102(a)(1) as being anticipated by Han (US2011/029719) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the presented amendments.
Regarding Claim 10, Applicant seems to argue that Han (US2011/029719) does not disclose the locking members located on the inner surface of the arms as Han locking grooves are located on the upper surface of the arms. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second inter-engageable member (Locking grooves 77) located on the inner surface of the arm members to help protect the locking members and since it has been since it has been held that rearranging parts of an invention involves only routine skill in the art. (See MPEP 2144.04 VI - C. Rearrangement of Parts). 
Applicant’s arguments filed 05/19/2022 in page 18 with respect to rejection of claim 1 under 103 as being unpatentable over Conrad in view of Wayne (US2014/0237757) have been considered but are moot because the new ground of rejection due to the amended claims does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Applicant' s arguments, see Page 19 regarding the dependent claims, these claims are not allowable based on their dependence to the independent claims for at least the reasoning provided above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,6, 21, 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad et al. (US 20160066757A1; Hereinafter “Conrad”)
Regarding Claim 1 Conrad discloses 1 a hand vacuum cleaner comprising: 
(a) an air flow passage extending from a dirty air inlet (116, Fig. 1) at a front end of the hand vacuum cleaner to a clean air outlet (120, Fig. 1); 
(b) a nozzle portion (124, fig. 1) comprising the dirty air inlet provided at the front end of the hand vacuum cleaner; 
(c) a main body (108, Fig. 7) positioned rearward of the nozzle portion and housing a suction motor (148, See Fig. 7), the suction motor provided in the air flow passage (Between 116 and 120); 
(d) first and second laterally spaced apart opposed arm members (310, Fig. 6) extending between the nozzle portion and the main body wherein a receiving volume (Recess 240, Fig. 5) is positioned between the nozzle portion, the main body and the opposed arm members (See Fig. 5); 
(e)  a longitudinally extending air treatment member (144, Fig. 6) assembly comprising a front end (See annotated Fig. 6), a rear end (See Annotated Fig. 6), a longitudinal center positioned midway between the front and rear ends of the air treatment member assembly (See Annotated Fig. 6) and a chamber (156. Fig. 7) having an open volume (See Fig. 7, 9B) within which air travels from a chamber air inlet(188, Fig 6, 7))  to a chamber air outlet (192, Fig. 6, 7), the air treatment member assembly is lockably securable in the receiving volume by a locking member (272, Fig. 9B) positioned eccentric to the longitudinal center of the air treatment member assembly (See Fig. 11, Paragraph 122) wherein, when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position(See Fig. 4), the air treatment member assembly is positioned in the receiving volume (See Fig. 4 and 6) and the chamber is positioned in the air flow passage(See Fig. 4); and, 
         
    PNG
    media_image1.png
    637
    804
    media_image1.png
    Greyscale

(f) a handle assembly provided on a lower portion of the main body (See Annotated Fig. 7) wherein the handle assembly has a base portion (See Annotated Fig. 7) and the air treatment member assembly seats on the base portion when the air treatment member assembly is in the operating position(See Annotated Fig. 7 and Fig. 4), wherein the air treatment member assembly is removable (Fig. 6) and wherein the open volume of the air treatment member assembly is visible when the hand vacuum cleaner is in use (See Paragraph 102).  

    PNG
    media_image2.png
    596
    774
    media_image2.png
    Greyscale

Regarding Claim 6 Conrad discloses The hand vacuum cleaner of claim 1 wherein the front end of the air treatment member assembly has an air treatment member assembly air inlet (188 Fig. 7), a rear end of the nozzle portion has a nozzle portion air outlet (328 and 332, Fig. 7) and the dirty air inlet has an inlet axis (344, Fig. 7) wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air inlet is in air flow communication with the nozzle portion air outlet (See Fig. 4) and each of the air treatment member assembly air inlet (188, Fig. 4 and 7) and the nozzle portion air outlet (328 and 332, Fig. 7) extend upwardly and forwardly at an angle (204,Fig. 7 and Para. 105) to the inlet axis. (See Fig. 4 and Fig. 7)
Regarding Claim 21 Conrad discloses the hand vacuum cleaner of claim 1 wherein, when the air treatment member assembly (144, Fig. 6) is removed from the volume (See Fig. 5), an unimpeded view is provided from an upper end of the hand vacuum cleaner through the volume and past a lower end of the hand vacuum cleaner. (See Fig. 5, 7 and 13 where orifice 396-404 would provide an impeded view from the top to the volume when the air treatment member assembly 144 and lid 364 are removed)
Regarding Claim 24 Conrad discloses the hand vacuum cleaner of claim 1 wherein, the locking member (272, See Fig. 9B) is positioned at the rear end of the air treatment member assembly (See Fig. 9B).  
Regarding Claim 25 Conrad discloses the hand vacuum cleaner of claim 1 wherein, the nozzle portion, the main body and the opposed arm members that provide the receiving volume have an inner surface that faces inwardly towards the air treatment member assembly (See Fig. 5) when the air treatment member assembly is positioned in the receiving volume, the locking member (272, Fig. 9B-11; Para. 118 and 122) comprises first inter-engageable members (280, Para. 118, 121) provided on the air treatment member assembly (280, See Fig. 9B) and the first inter-engageable members engages mating second inter-engageable members (292, Fig. 6) provided on the inner surface (See Para. 122).  
Regarding Claim 26 Conrad discloses the hand vacuum cleaner of claim 25 wherein the first inter-engageable members (280, See Fig. 9B) are provided on opposed lateral sides of the air treatment member assembly (See Para. 120) and the first inter-engageable members move laterally outwardly (Laterally outwardly is being interpreted as: lateral - situated on the side and outward - moving, directed, or turned toward the outside per Merriam Webster definition of lateral and outward; thus laterally outwardly is being interpreted as on the side and to the outside; See Ref. U) from an inner air treatment member removal position to an outer locked position in which the air treatment member assembly is secured in position (See Para.120, 122, 124; where the movement of release arms 280 is described to be capable of moving in and out (outwardly) to lock or unlock the air treatment member)  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 27 and 28is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20110289719 A1; Hereinafter Han).
Regarding Claim 10 Han discloses A hand vacuum cleaner (Fig. 10) comprising: 
(a) an air flow passage (Air passage is from inlet 63 to outlet 58) extending from a dirty air inlet (Inlet Port 63, Fig. 11) at a front end of the hand vacuum cleaner to a clean air outlet (Discharge 58, Fig. 11); 
(b) a nozzle portion (69, Fig. 11) comprising the dirty air inlet provided at the front end of the hand vacuum cleaner; 
(c) a main body (52, Fig. 11) positioned rearward of the nozzle portion and housing a suction motor(M, Fig. 5), the suction motor provided in the air flow passage(See Fig. 5), a lower portion of the main body comprising a base portion (See Annotated Fig.8); 
(d) first and second laterally spaced apart opposed arm members (Annotated Fig. 8) extending between the nozzle portion and the main body (52, Fig. 11) wherein the arm members are discrete members that are laterally spaced apart from each other (See Fig. 11), and each arm member is connected only to the nozzle portion and the main body (52, Fig. 11) whereby a receiving volume is positioned between the nozzle portion(the main body and the opposed arm members (Annotated Fig. 8); and, 
                   
    PNG
    media_image3.png
    561
    719
    media_image3.png
    Greyscale

(e) longitudinally extending air treatment member assembly (100) comprising a front end, a rear end, and an air treatment member(107), the air treatment member assembly is lockably securable in the receiving volume by a locking member (113) wherein, when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position (Fig. 3), the air treatment member assembly is positioned in the receiving volume (Space between arms) and the air treatment member is positioned in the air flow passage (See Fig. 3 and 8); wherein the air treatment member assembly seats on the base portion when the air treatment member assembly is in the operating position(See Fig. 2), and wherein the air treatment member assembly is removable (See Fig. 8), and wherein the nozzle portion, the main body and the opposed arm members that provide the receiving volume have an inner surface(See Annotated Fig. 8) that faces laterally inwardly towards the air treatment member assembly when the air treatment member assembly is positioned in the receiving volume (See Fig. 8), the locking member (113, Fig. 8) comprises first inter-engageable members (113a, Fig. 8) provided on the air treatment member assembly and the first inter-engageable members engage matinq second inter-engageable members(77, Fig. 10) provided on the surface. 
Han is silent to the second inter-engageable member being provided on the inner surface of the receiving volume. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second inter-engageable member located on the inner surface since doing so would involve a simple rearrangement to help protect the inter-engageable member and since  it has been held that rearranging parts of an invention involves only routine skill in the art. (See MPEP 2144.04 VI - C. Rearrangement of Parts)
Regarding Claim 27 Han discloses the hand vacuum cleaner of claim 10, Han is silent to the locking member being positioned at the rear end of the air treatment member assembly. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the locking member located on the rear end of the air treatment assembly surface since doing so would involve a simple rearrangement based on a desired positioning of either a manufacturer or user without effecting the function and since it has been held that rearranging parts of an invention involves only routine skill in the art. (See MPEP 2144.04 VI - C. Rearrangement of Parts). 
Regarding Claim 28 Han as modified discloses the hand vacuum cleaner of claim 10 wherein the first inter-engageable members (113a Fig. 8) are provided on opposed lateral sides of the air treatment member assembly (See Fig. 9, and Para. 60) and the first inter-engageable members move laterally outwardly (Laterally outwardly is being interpreted as: lateral - situated on the side and outward - moving, directed, or turned toward the outside per Merriam Webster definition of lateral and outward; thus laterally outwardly is being interpreted as on the side and to the outside; See Ref. U) from an inner air treatment member removal position to an outer locked position in which the air treatment member assembly is secured in position (Fig. 8 shows the locking member 113 and 113a that are positioned on the side (laterally) can move inward or outward (be pushed) to a locked or open position – See para. 060). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20110289719 A1; Hereinafter Han), as applied to Claim 10, in view of Conrad et al (US 20160066757 A1; Hereinafter “Conrad”)
Regarding Claim 14 Han as modified discloses the hand vacuum cleaner of claim 10 wherein [[a]] the front end of the air treatment member assembly has an air treatment member assembly air inlet (Front of 102, Fig.12), a rear end of the nozzle portion has a nozzle portion air outlet (63’, Fig.10) and the dirty air inlet has an inlet axis (See Fig. 8) wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air inlet is in air flow communication with the nozzle portion air outlet (See Fig. 5)
Han is silent to the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet axis. Conrad teaches a hand vacuum with the air treatment member assembly air inlet (188, Fig. 7) and the nozzle portion air outlet (328 and 332, Fig. 7) extending upwardly and forwardly at an angle to the inlet axis (Angle 204 and angle annotated on Fig. 7). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand vacuum of Han to incorporate the teachings of Conrad and provide the Hand vacuum with the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet axis. Doing so would enhance the reciprocal force applied by cyclone chamber air inlet to conduit air outlet (Para. 105), thereby enhancing the air-tight character of the connection between cyclone chamber air inlet and conduit air outlet. (Para. 105)
Claims 12, is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20110289719 A1; Hereinafter Han), as applied to Claim 10, in view of Conrad et al (US 20190008346 A1; Hereinafter “Conrad2”)
Regarding Claim 12 Han as modified discloses the hand vacuum cleaner of claim 10 wherein the rear end of the air treatment member assembly has an air treatment member assembly air outlet (78 See Fig. 12), a front end of the main body has a main body air inlet (M’, See Fig. 11) and the dirty air inlet (Inlet Port 63, Fig. 11) has an inlet axis wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air outlet is in air flow communication with the main body air inlet (See Fig. 5) 
Han is silent to the air treatment member assembly air outlet and the main body air inlet extending upwardly and rearwardly at an angle to the inlet axis. Conrad2 discloses a hand vacuum with the main body air inlet extend upwardly and rearwardly at an angle to the inlet axis. (Angle 1257 of the main body air inlet, See Fig. 10-13) It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand vacuum of Han to incorporate the teachings of Conrad2 and have the main body air inlet extend upwardly and rearwardly at an angle to the inlet axis. Doing so would facilitate the use of a gasket or other sealing member between the ends of the conduits, thereby provide an improved seal between the conduits. (See Para. 312 of Conrad2)
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20110289719 A1; Hereinafter Han) in view of Conrad et al (US 20190008346 A1; Hereinafter Conrad2) , as applied to Claim 12, in further view of Conrad et al (US 20160066757 A1; Hereinafter “Conrad”).
Regarding Claim 16 Han as modified by Conrad2 discloses he hand vacuum cleaner of claim 12 wherein the front end of the air treatment member assembly has an air treatment member assembly air inlet (Front of 102, Fig.12) and a rear end of the nozzle portion has a nozzle portion air outlet (63’, Fig.10) wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air inlet is in air flow communication with the nozzle portion air outlet (See Fig. 5).
Han as modified by Conrad2 is silent to the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet axis. Conrad teaches a hand vacuum with the air treatment member assembly air inlet (188, Fig. 7) and the nozzle portion air outlet (328 and 332, Fig. 7) extending upwardly and forwardly at an angle to the inlet axis (Angle 204and angle on annotatedFig. 7). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand vacuum of Han to incorporate the teachings of Conrad and provide the Hand vacuum with the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet axis. Doing so would enhance the reciprocal force applied by cyclone chamber air inlet to conduit air outlet (Para. 105, Conrad), thereby enhancing the air-tight character of the connection between cyclone chamber air inlet and conduit air outlet. (Para. 105)
Claim 17, 23, 29 and 30are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20110289719 A1; Hereinafter Han) in view of Conrad et al (US 20190008346 A1; Hereinafter Conrad2).
Regarding claim 17 Han discloses a hand vacuum cleaner (100, Fig. 1) comprising: 
(a) an air flow passage (Air passage is from inlet 63 to outlet 58) extending from a dirty air inlet (Inlet Port 63, Fig. 11) at a front end of the hand vacuum cleaner to a clean air outlet ((Discharge 58, Fig. 11)), the dirty air inlet having an inlet axis(Center of nozzle inlet 63); 
(b) a nozzle portion (69, Fig. 11) comprising the dirty air inlet provided at the front end of the hand vacuum cleaner (See Fig. 8); 
(c) a main body (52, Fig. 11) positioned rearward of the nozzle portion, the main body having a front end having a main body air inlet (M’ See Fig. 11), the main body housing a suction motor(M, Fig. 5), the suction motor provided in the air flow passage (See Fig. 5);, a lower portion of the main body comprising a base portion (Annotated Fig. 8); 
(d) first and second laterally spaced apart opposed arm members (Annotated Fig. 8) extending between the nozzle portion and the main body wherein a receiving volume (51, Fig. 10) is positioned between the nozzle portion, the main body and the opposed arm members(See Fig.10); and, 
(e) an air treatment member assembly (100 Fig. 12) comprising a cyclone(107, Fig. 12), the air treatment member assembly having a rear end having an air treatment member assembly air outlet(78, Fig. 12), the air treatment member assembly is lockably securable removably positionable in the receiving volume by locking members (113, Fig. 9) wherein, when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position(See Fig. 1), the air treatment member assembly is positioned in the receiving volume and the cyclone is positioned in the air flow passage (See Fig. 4); wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air outlet is in air flow communication with the main body air inlet (See Fig. 5) and each of the air treatment member assembly air outlet and wherein the air treatment member assembly is removable, and the lockinq members (113 Fig. 9) are provided on opposed lateral sides of the air treatment member assembly (See Fig. 9, and Para. 60) and the locking members move laterally outwardly (Laterally outwardly is being interpreted as: lateral - situated on the side and outward - moving, directed, or turned toward the outside per Merriam Webster definition of lateral and outward; thus laterally outwardly is being interpreted as on the side and to the outside; See Ref. U) from an inner air treatment member removal position to an outer locked position in which the air treatment member assembly is secured in position (Fig. 8 shows the locking member 113 that is positioned on the side (laterally) can move inward or outward (be pushed) to a locked or open position – See para. 060).  
Han is silent to the air treatment member assembly air outlet and the main body air inlet extending upwardly and rearwardly at an angle to the inlet axis. Conrad2 discloses a hand vacuum with the main body air inlet extend upwardly and rearwardly at an angle to the inlet axis. (Angle 1257 of the main body air inlet, See Fig. 10-13) It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand vacuum of Han to incorporate the teachings of Conrad2 and have the main body air inlet extend upwardly and rearwardly at an angle to the inlet axis. Doing so would facilitate the use of a gasket or other sealing member between the ends of the conduits, thereby provide an improved seal between the conduits. (See Para. 312 of Conrad2)
Regarding Claim 23 Han as modified discloses the hand vacuum cleaner of claim 17 wherein, when the air treatment member assembly is removed from the volume, an unimpeded view is provided from an upper end of the hand vacuum cleaner through the volume (51, See Fig. 10) and past a lower end of the hand vacuum cleaner. (See Fig. 10) 
Regarding Claim 29 Han as modified discloses the hand vacuum cleaner of claim 17 wherein, Han is silent to the locking members being positioned at the rear end of the air treatment member assembly. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the locking member located on the rear end of the air treatment assembly based on a desired positioning of either a manufacturer or user without effecting the function and, since it has been held that rearranging parts of an invention involves only routine skill in the art. (See MPEP 2144.04 VI - C. Rearrangement of Parts). 
Regarding Claim 30 Han as modified discloses the hand vacuum cleaner of claim 17 wherein, the nozzle portion (69, Fig. 11), the main body (52, Fig. 11) and the opposed arm members that provide the receiving volume(51, See Fig. 8) have an inner surface that faces inwardly towards the air treatment member assembly (See Fig. 8) when the air treatment member assembly is positioned in the receiving volume(See Fig. 5), 
Han is silent to the locking members inter-engageable mating locking members being provided on the inner surface of the receiving volume. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the locking members inter-engageable mating locking members located on the inner surface to help protect the inter-engageable members and since  it has been since it has been held that rearranging parts of an invention involves only routine skill in the art. (See MPEP 2144.04 VI - C. Rearrangement of Parts)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20110289719 A1; Hereinafter Han) in view of Conrad et al (US 20190008346 A1; Hereinafter “Conrad2”) , as applied to Claim 10, in further view of in further view of Conrad et al (US 20160066757 A1; Hereinafter “Conrad”).
Han as modified by Conrad2 discloses the hand vacuum cleaner of claim 17 wherein a front end of the air treatment member assembly has an air treatment member assembly air inlet (Front of 102, Fig.12), a rear end of the nozzle portion has a nozzle portion air outlet (63’, Fig.10) wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air inlet is in air flow communication with the nozzle portion air outlet (See Fig. 5).
Han as modified by Conrad2 is silent to the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet axis. Conrad teaches a hand vacuum with the air treatment member assembly air inlet (188, Fig. 7) and the nozzle portion air outlet (328 and 332, Fig. 7) extending upwardly and forwardly at an angle to the inlet axis (Angle 204Fig. 7). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand vacuum of Han to incorporate the teachings of Conrad and provide the Hand vacuum with the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet axis. Doing so would enhance the reciprocal force applied by cyclone chamber air inlet to conduit air outlet (Para. 105, Conrad), thereby enhancing the air-tight character of the connection between cyclone chamber air inlet and conduit air outlet. (Para. 105)
Allowable Subject Matter
Claim 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4 the closes prior art of Conrad does not teach, suggest nor discloses or make obvious the combination of a hand vacuum having the rear end of the air treatment member assembly has an air treatment member assembly air outlet, a front end of the main body has a main body air inlet and the dirty air inlet has an inlet axis wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air outlet is in air flow communication with the main body air inlet and each of the air treatment member assembly air outlet and the main body air inlet extend upwardly and rearwardly at an angle to the inlet axis in combination with all the other limitations of claim 1 and 4. Moreover, It would not be obvious to modify Conrad as the modification would require rearrangement of the body and the air treatment member assembly and affect the flow pathway without any reasoning to make such modifications. Thus, one would only arrive at the claimed invention (see specific language in Claims 1 and 4) using improper hindsight reasoning from knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper. Claim 8 would be allowable based on its dependency on claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723    

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723